             Case 2:21-cr-00026-GMN-BNW Document 124
                                                 114 Filed 08/20/21
                                                           08/17/21 Page 1 of 4
                                                                              5




     THOMAS A. ERICSSON, ESQ.
 1   Nevada Bar No. 4982
 2   Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     tom@oronozlawyers.com
 5
     Attorney for George Washington Sims, III
 6
                           UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF NEVADA
 8                                      ***
                                         )
 9   UNITED STATES OF AMERICA,           )
                Plaintiff,               )
10                                       ) CASE NO: 2:21-cr-00026-GMN-BNW
                                         )
                vs.                      ) MOTION TO APPOINT CO-COUNSEL
11
                                         )
12   GEORGE WASHINGTON SIMS, III,        )
               Defendant.                )
13                                       )
                                         )
14                                       )

15
              Defendant George Washington Sims, III, respectfully asks the Court to appoint Mr.
16
     James A. Oronoz as co-counsel for the defense. The nature and complexity of this case are
17
     such that the interests of justice require appointment of co-counsel and Mr. Oronoz, who is
18
     current counsel’s law partner and already familiar with the case, is well suited to serve that
19
     role.
20
              This motion is made and based upon Guide to Judicial Policies and Procedures, Vol.
21
     7, Ch. 2 § 230.53.20(b), the attached memorandum of points and authorities, the pleadings,
22
     and papers on file herein, and any argument to be entertained by the Court.
23
              Dated: August 16, 2021
24
                                                  Respectfully submitted,
25                                                By: /s/ Thomas A. Ericsson      .
                                                  Thomas A. Ericsson, Esq.
26                                                Oronoz & Ericsson, LLC
27                                                1050 Indigo Drive, Suite 120
                                                  Las Vegas, Nevada 89145
28                                                Attorney for George Washington Sims III


                                                    1
          Case 2:21-cr-00026-GMN-BNW Document 124
                                              114 Filed 08/20/21
                                                        08/17/21 Page 2 of 4
                                                                           5




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2
            A.      BACKGROUND
 3
            This is an alleged case of Sex Trafficking of Children, Sexual Exploitation of Children
 4
 5   and Transportation of a Minor with Intent to Engage in Criminal Sexual Activity in which the

 6   government alleges that Mr. Sims affected interstate and foreign commerce by recruiting and
 7   enticing three (3) girls under the age of 18 to be engaged in a commercial sex act. The
 8
     government alleges that Mr. Sims also employed, persuaded, and coerced the minor individuals
 9
     to engage in sexually explicit conduct for the purpose of producing visual depictions of such
10
11   conduct; knowing the visual depictions would be mailed, shipped, or transported in and affecting

12   interstate and foreign commerce, including by computer. Allegations also include that Mr. Sims
13
     did knowingly transport these minor individuals with the intent that these individuals would
14
     engage in prostitution and sexual activity for which a person can be charged with a criminal
15
16   offense.

17          This case will go to trial, and presumably the government will be represented at trial by
18   two attorneys in addition to support staff. Mr. Sims should likewise have the benefit at trial of
19
     two defense attorneys given the nature and complexity of this case.
20
            B.      APPOINTMENT OF CO-COUNSEL
21
22          This case warrants the appointment of co-counsel because it is extremely difficult,

23   voluminous, and complex. See Guide to Judicial Policies and Procedures, Vol. 7, Ch. 2 §
24   230.53.20(b). This case involved the alleged transportation of three (3) under-age female
25
     individuals across the state lines of California and Nevada, the exploitation of under-age females
26
     with the intent to force them into prostitution or other behavior of a sexual nature.
27
28


                                                     2
          Case 2:21-cr-00026-GMN-BNW Document 124
                                              114 Filed 08/20/21
                                                        08/17/21 Page 3 of 4
                                                                           5




            On July 27, 2017, the undersigned was appointed to represent Defendant George
 1
 2   Washington Sims, III, in this matter (See ECF No. 95). To date, the Government has produced

 3   10,658 pages of discovery, 207 photographs, 1,513 audio files and 54 video files, which comes
 4
     to an accumulated total of 58 GB of discovery. We have also been advised that there is an
 5
     additional 46 GB if discovery that will need to be reviewed and examined to develop a defense
 6
 7   strategy. Counsel has begun to review the massive amount of discovery and has determined a

 8   second experienced attorney is needed to properly represent Mr. Sims. The combined effect is
 9   to make this case extremely difficult and complex such that appointment of co-counsel is
10
     necessary and appropriate in the interest of justice.
11
            The defense’s preferred co-counsel, Mr. Oronoz, is current defense counsel’s law
12
13   partner, a member of the CJA panel, with over twenty (20) years of experience in civil and

14   criminal litigation. Mr. Oronoz is capable, well-qualified, and more than willing to assume
15   co-counsel duties.
16
            For all these reasons, the defense respectfully asks that the Court enter an order
17
     appointing Mr. Oronoz co-counsel for Mr. Sims.
18
19          DATED this 17th day of August 2021.

20                                                           Respectfully Submitted by:
21
                                                             /s/ Thomas A. Ericsson       .
22                                                           THOMAS A. ERICSSON, ESQ.
                                                             1050 Indigo Drive, Suite 120
23                                                           Las Vegas, NV 89145
24                                                           Counsel for George Washington Sims, III

25
26
27
28


                                                      3
          Case 2:21-cr-00026-GMN-BNW Document 124
                                              114 Filed 08/20/21
                                                        08/17/21 Page 4
                                                                      5 of 4
                                                                           5



     THOMAS A. ERICSSON, ESQ.
 1   Nevada Bar No. 4982
     Oronoz & Ericsson, LLC
 2   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 3   Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     tom@oronozlawyers.com
 5
     Attorney for George Washington Sims, III
 6
                           UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8                                      ***
                                         )
     UNITED STATES OF AMERICA,           )
 9
                Plaintiff,               )
10                                       ) CASE NO: 2:21-cr-00026-GMN-BNW
                                         )
                vs.                      ) ORDER APPOINTING CO-COUNSEL
11
                                         )
12   GEORGE WASHINGTON SIMS, III,        )
               Defendant.                )
13                                       )
                                         )
14                                       )

15
16          GOOD CAUSE APPEARING, it is hereby ORDERED that the Clerk of the Court shall
17   notify the CJA appoint authority for the District of Nevada of the appointment of attorney
18   James A Oronoz as co-counsel for defendant George Washinton Sims, III.
19          IT IS SO ORDERED.
20          DATED this ________ day of August 2021.
21
22                                                ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
23                                       Order
24
                                 IT IS SO ORDERED
25
                                 DATED: 1:24 pm, August 20, 2021
26
27
28                               BRENDA WEKSLER
                                 UNITED STATES MAGISTRATE JUDGE

                                                    5
